ICJ_058_NuclearTests_AUS_FRA_1973-07-12_ORD_01_NA_01_EN.txt. 322 NUCLEAR TESTS (ORDER 12 VII 73)

Judge Gros makes the following declaration:

I have voted against the deferment of the consideration of the document
filed on 16 May; the question could and should have been settled im-
mediately, and independently of the problem of the Court’s jurisdiction
in the case referred to in the operative paragraph of the present Order, by
a finding to the effect that the document in question does not comply with
the provisions of Article 62 of the Statute of the Court, concerning inter-
vention.

Judge PETRÉN makes the following declaration:

Being of the opinion that the Court should have given its decision on
the application of the Government of Fiji at the present stage of the
proceedings, I have voted against the deferment of the consideration
thereof to a later phase of the case.

Judge ONYEAMA makes the following declaration:

I voted against the Order because in my view the application to inter-
vene should have been considered on its merits now and not put off; for
quite apart from what is postulated by the application itself, there is the
immediate question whether, in the absence of a jurisdictional link with
France, Fiji can intervene in a case in which France is impleaded.

Judge IGNACIO-PINTO makes the following deciaration:

I do not share the opinion of the majority of the Court to the effect
that consideration of Fiji’s application to intervene in the cases con-
cerning Nuclear Tests (Australia v. France; New Zealand v. France)
should be deferred. There is no treaty link between France and that
State capable of authorizing such intervention on the latter’s part.

An examination should consequently have been carried out at the
present stage to determine whether the application was well-founded or
not, and it is my view that deferment to a later phase of the proceedings
was in no way justified ; I accordingly cast a negative vote.

({nitialled) M.L.
(Initialled) S.A.
